Order of the Supreme Court, Kings County, dated September 20, 1973, which granted the motion of defendant Annicchiarieeo to suppress an oral statement, reversed, and motion denied. The detective testified that he was parked in an unmarked car near a warehouse at 7:30 p.m. on a weekday evening. He observed two men leave the warehouse, enter a ear, and drive away. He followed them, noting in passing that the warehouse door appeared to be locked. (At the hearing he testified that he was unaware at this time that a burglary had been committed at the warehouse). As defendant, the driver, slowed down at an intersection, the detective pulled alongside, displayed his shield, and ordered him to pull over to the curb. Defendant did so, and the detective then asked him for his driver’s license and ear registration, which were produced and handed to him. He then asked defendant what he was doing at the warehouse. Defendant replied that he had not been there. The detective then said he had seen him coming out of the warehouse. The defendant then said “All right 9 9 9 I just come down here for a blow-job.” This statement neither inculpatory or exculpatory with respect to a possible burglary, was made during normal police investigative procedure when defendant was neither in custody, nor significantly restrained nor detained and should not have been suppressed. (GPL 140.50, subd. 1.) .Shapiro, Acting P. J., Cohalan, Brennan, Benjamin and Munder, JJ., concur.